Citation Nr: 1747572	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-13 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

By way of procedural history, in the October 2012 rating decision, the RO denied the Veteran service connection for a bilateral foot condition.  The Veteran submitted a notice of disagreement in December 2012.  In response to an April 2013 statement of the case, the Veteran perfected his appeal in May 2013.

The substantive appeal was remanded in the May 2015 and January 2017 decisions for further development.  The Board finds that there has been substantial compliance with the Board's remands.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confirms on the appellant the right to compliance with the remand orders.)  

In March 2017, the Board issued a decision denying service connection for bilateral hearing loss.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Partial Remand (JMR) with the Court.  In September 2017, the Court issued an Order granting the Joint Motion and remanded the case to the Board for further action consistent with the Joint Motion.  The case has since returned for further appellate consideration.

FINDINGS OF FACT

1.  The Veteran does not have current diagnosis of "claw toes".

2.  The most probative evidence of record shows that the Veteran's hallux valgus condition is not related to her active service.

3.  The Veteran does not have a current right ear hearing loss disability for VA purposes.

4.  The evidence is at least in equipoise that the Veteran's current left ear disability is related to in-service noise exposure.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a foot disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

In this case, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  



Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing she has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the 'chronic diseases' specifically enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Relevant here, the claimed foot disability is not considered a chronic disease as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) does not apply for a foot condition.  However, sensorineural hearing loss (organic disease of the nervous system) is considered a chronic disease as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) does apply to the bilateral hearing loss claim.  See Walker, supra.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).








 Service Connection Analysis

A.  Feet

The Veteran seeks service connection for a foot disability.  

The Board observes that the service treatment records (STRs) note on the June 1979 induction examination that the Veteran's feet were assessed and that the examiner noted abnormalities on the second, third, and fourth toes, bilaterally.  Although the form is difficult to read, it appears to note "claw" toes, and noted as "NCD" or not considered disabled.  See June 1979 Report of Medical Examination.   

The threshold consideration for any service connection claim is the existence of a current disability.  For the reasons expressed below, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current claw toe disability.  

The Veteran was afforded a VA compensation examination in October 2015 during which she reported developing pain in both feet after being required to wear army boots.  The examiner diagnosed hallux valgus and found that there was no diagnosis of a current toe condition and no toe pain or symptoms were reported by the Veteran.

The case was remanded in January 2017 to obtain an addendum medical opinion regarding the Veteran's condition specific to the claw toes abnormalities noted at service entrance.  In the February 2017 medical opinion, the examiner confirmed that there was no current toes conditions, and also noted that Veteran did not report any pain or other symptoms that affected her toes.  The examiner concluded that there was no clinically significant claw toe abnormality currently or at the time of service.   

With regard to the claim for claw toes, the Veteran has not presented competent evidence showing that she has such disability.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  As the preponderance of the evidence is against the claw toe claim, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

It is unnecessary for the Board to address the remaining elements of her service connection claim for claw toes abnormalities because the threshold element of a current disability has not been met.  In the absence of a current diagnosis of claw toes, the Veteran does not meet the threshold element of service connection claim.  The claim must therefore be denied.  See 38 U.S.C. § 5107 (a); see also Fagan, supra.

B.  Foot Condition

As noted above, the Veteran's medical evidence, namely an October 2015 VA examination report, does confirm a current diagnosis of hallux valgus.  She complained of current weekly foot pain, which typically happened after she wore poorly fitting shoes.  She also contends that she suffered from her foot condition during her entire time in service and that the condition was chronic after discharge.

The examiner confirmed a diagnosis of hallux valgus, which the Veteran reported was first diagnosed sometime in the 1980s.  Thus, the first element required for direct service connection, the existence of a present disability, is met as hallux valgus is diagnosed.

With regard to the second element of in-service disease or injury, the STRs are silent as to any complaints, treatment, or diagnoses of hallux valgus during service.  Therefore, the Board finds the second element required for direct service connection, in-service incurrence or aggravation of a disease or injury, is not met.


As to etiology, the October 2015 VA examiner opined that the Veteran's foot condition had less likely than not developed during military service, the rationale being that despite being treated for various other medical issues, there was no evidence of a complaint or treatment for a foot condition while in service.  
In the February 2017 addendum medical opinion, the examiner confirmed again that the Veteran's foot condition was less likely to have been developed in service as there was no evidence that she had it during service.  

The Board considered the Veteran's lay assertions and the lay statement that her foot condition was due to service.  The Veteran as a layperson is competent to attest to what she observes or senses, such as foot pain and swelling.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a layperson, she is not competent to diagnose a foot condition or medically relate it to service.  The Veteran is not shown to possess the training and expertise to make these determinations.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Based on the foregoing, service connection is not warranted in this case.  The preponderance of the evidence indicates that the Veteran did not incur a foot disorder in service, and it is not shown to otherwise be related to service.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a foot condition, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for a foot disorder is denied.

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss which she asserts occurred during active military service.  

Impaired hearing will be considered a "disability" for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The regulations provide that an examination for hearing impairment for VA compensation purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a pure tone audiometry test.  See 38 C.F.R. § 4.85 (a).

In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from zero to 20 decibels (dB), with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With regard to the question of a current disability, the Veteran had a private audiological evaluation conducted in June 2013.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
10
10
20
LEFT
5
15
15
10
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 in the left ear. 

Based on the test results, the Veteran does not satisfy the first element of service connection for right ear hearing loss as there is no current disability.  However, the Veteran does satisfy this element of service connection for left ear hearing loss based on the Maryland CNC test result.  Therefore, the Board finds that service connection for the right ear hearing loss disability is not warranted, however, the first element of direct service connection for the left ear hearing loss disability is met.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.   

The Board notes that in-service noise exposure has been conceded by the Board.  Therefore, the second element is met. 

As to the third element of a nexus between the injury or disease in service and the current disability, the Board finds that the competent and probative evidence of record is at least in equipoise as to whether the Veteran's current left ear hearing loss disability is related to her military service.

The Veteran had several audiograms in service.  In June 1979, the Veteran had an audiogram conducted at entrance into service. The results for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
5
5
15

The Veteran also had an in-service audiogram in May 1981 and the results were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
 
5

The Veteran also had an in-service audiogram in January 1982 and the results were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
 5
5

Although, the audiograms showed hearing loss, it did indicate a hearing loss for VA purposes in the left ear.

As noted above, the Veteran was examined by a private audiologist in June 2013. The audiologist gave a positive nexus opinion.  Dr. J. D. noted the Veteran's lay reports about her history of exposure to the conceded noise trauma while in service.  The audiologist stated that the puretone testing revealed a mild notched high frequency sensorineural hearing loss in the left ear.  She further noted that the Veteran's hearing was within normal limits, but because there was a bilateral noise notch present, the Veteran's hearing would continue to deteriorate as she aged.  The audiologist opined that it was more likely than not that the Veteran's bilateral notched configuration and high frequency hearing loss for the left ear was related to her military noise exposure.  

Evidence that tends to weigh against the claims is the September 2015 report of the VA examiner, who offered a negative nexus opinion as to the Veteran's hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
10
10
20
LEFT
15
15
15
20
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear. 

Although the puretone test did not indicate a hearing loss for VA purposes, the examiner found that the Veteran had bilateral sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not related to her in-service noise exposure.  The VA examiner noted that the Veteran had some hearing loss at the entrance audiogram in 1979, but the thresholds did not become significantly worse during service.  The examiner found there was no evidence of aggravation of an existing condition or evidence of the incurrence of hearing loss during service.  The VA examiner also noted that the current examination results are not worse than one would expect with the normal aging process.  However, the VA examiner did consider the conceded in-service noise exposure and whether it would cause the Veteran's current left ear hearing loss.  Further, the examiner did not consider the 2013 private audiologist's findings that the Veteran's hearing loss was related to the conceded in-service noise exposure.

In this instance, the Board is inclined to give the benefit of the doubt to the Veteran.  The Board recognizes that the several audiogram evaluations of the Veteran conducted during service, showed hearing loss at entrance in 1979, but thresholds not becoming significantly worse during service.  The Veteran, as a layperson, is competent to report obvious symptoms that she has personally experienced, such as hearing difficulty.  See 38 C.F.R. § 3.159 (a)(2) (2017); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  She reported that she was a supply specialist assigned to the Infantry Division where she was frequently around firing ranges.  She stated that the majority of her duties were performed without the benefit of wearing adequate hearing protection. She also reported suffered hearing loss ever since serving in the Army and has difficulty hearing higher pitched tones and understanding other people when in public due to background noise.  While there is a positive and negative opinion regarding service connection, the Board finds the Veteran's contention credible and the evidence to at least be in equipoise. 

In this case, there is credible evidence of noise trauma due to conceded noise exposure in service, post-service audiometric findings meeting the regulatory requirements for left ear hearing loss disability for VA purposes, and a VA audiology opinion against the Veteran's claims and a private audiology opinion in support of the Veteran's claims.  

The Board has the authority to discount the weight of evidence, including medical evidence, in light of its inherent characteristics and relationship to other items of evidence.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may not, however, reject a medical opinion based on the Board's own medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  VA is statutorily permitted, but not required, to accept a report provided by a private physician as sufficient to grant a claim without confirmation by a VA examination, if the private physician's report is sufficiently complete for the purpose of adjudicating the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

When considering the weight to be given the negative nexus opinion of the VA examiner, the Board notes that the examiner's report did not address the Veteran's account of being exposed to the conceded noise trauma during service.  Furthermore, although the report noted the VA examiner's review of the claims file, the examiner did not address the positive nexus opinion of record provided by Dr. J. D..  These inadequacies of the VA audiological examination report must be taken into account when considering the relative probative weight of the VA medical opinion and the positive nexus opinion of record.

Given the conceded noise exposure and a private audiological opinion linking the Veteran's current left ear hearing loss to service, the Board finds that the evidence is at least in equipoise regarding a relationship between service and the Veteran's current left ear hearing loss disability.  For the above reasons, and resolving any doubt in favor of the Veteran, the Board concludes that service connection for left ear hearing loss is warranted.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim is granted. 







ORDER

Entitlement to service connection for a bilateral foot disorder is denied.

Entitlement to service connection for right ear hearing loss disability is denied.

Entitlement to service connection for left ear hearing loss disability is granted.



______________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


